Henby, 0. J.,
Dissenting. — In Dougherty v. Whitehead, 31 Mo. 257, this court held, Scott, J., delivering its opinion, that: “Where one man, at the request of-another, performs beneficial services for him, unless it is agreed, or it can be so inferred from the circumt stances, that the services were to be rendered without-compensation, the lato, in the absence of an express1 contract, will imply a promise on the part of him for-whom the services were rendered, to pay for them what they are reasonably worth.” It is a well recognized principle of the common law, enunciated in every text book on the law of contracts.
Plaintiff asked the court to declare it as the law to the jury, but this was refused. When plaintiff proved the written agreement between him and the intestate, the law, in the absence of any other testimony as to compensation to be paid to the intestate, implied the-promise to pay him a reasonable compensation for his-services, and when the circumstances upon which defendant relied as proving that the service was to be-gratuitous were introduced in evidence, it was for the jury to determine whether they established that fact. Plaintiff made his prima facie case when he closed his-testimony, and should have had the benefit of an instruction as above indicated, throwing the burden of proving that the contract was for gratuitous service upon the defendant. It was not for the court to determine that question against the plaintiff. ‘ I say nothing as to the-*247effect of the testimony offered to prove that defendant was not to be compensated for collecting the notes. It was peculiarly the province of the jury, under proper instructions, to pass upon that question.
Judge Sherwood concurs.